                                               USOC SONY
                                               DOCUMENT
UNITED STATES DISTRICT COURT
                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                  DOC#

VICTOR LOPEZ,
                                               DATE FILED:   -~P2--~~~~~:
                                                                I- ~I --;;22)
                        Plaintiff,           19cv9891 (JGK)

              - against -                    ORDER

CAPITAL GRILLE HOLDINGS, INC,

                        Defendant.

JOHN G. KOELTL, District Judge:

     The defendant should file its motion to dismiss by February

3, 2020. The plaintiff may file an amended complaint by February

14, 2020 in which case the motion to dismiss is denied as moot.

Alternatively, the plaintiff may indicate by February 14, 2020

that it will oppose the motion to dismiss, in which case its

opposition is due by February 21, 2020 and the defendant's reply

is due by March 2, 2020. If there is an amended complaint, the

defendant's time to move or answer is February 28, 2020. If the

defendant moves, the response is due March 13, 2020 and the

reply is due March 23, 2020. Discovery is stayed pending the

outcome of the motion to dismiss or the renewed motion to

dismiss.

SO ORDERED.

Dated:     New York, New York
           January 30, 2020

                                     United States District Judge
